 In the Matter OfINTERNATIONAL HARVESTERCOMPANY,INDUSTRIALPOWER ENGINEERING DEPARTMENT PROVINGGROUNDS, EMPLOYERandLOCAL UNION #428, INTERNATIONAL UNION OF OPERATINGENGINEERS,A. F. ofL., PETITIONERCase No. 01-RC-1014.Decided February 10, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Ben Grodsky,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.The Employer contends that a contract between itself and theIntervenor, dated October 19, 1948, covering the employees in theproposed unit was automatically renewed for a further term of 1 yearon October 19, 1949, and constitutes a bar to a present determinationof representatives.In reply, the Petitioner contends that the contractwas reopened by a timely notice prior to its latest automatic renewaldate, and that because negotiations for a new or modified contracthad not yet been closed at the time the petition was filed in this pro-ceeding, the contract cannot be deemed to operate as a bar.1International Union, United Automobile,Aircraft and Agricultural Implement Workersof America(UAW-CIO),herein referred to as the "Intervenor,"with whom the Employeralleges it has a currentcontract,entered an appearance at the hearing herein and wasrepresented by an observer,but made no formal motion to intervene in the proceedings.In view of the obvious interest of this union in the election hereinafter directed, we shalltreat the union as an intervenor.88 NLRB No. 134.882191-51---41627 628DECISIONSOF NATIONALLABOR RELATIONS BOARDArticle XXIII of the contract provides that it shall remain in forceuntil October 19, 1949, and thereafter from year to year unless eitherparty shall give 60 days' notice in writing in advance of such date orany anniversary thereof to the other party of its desire to make changesand of the specific changes desired or to terminate the agreement.Section 1 (a) of Article XV provides "that on or afterAugust 20,1949, either the Company or the Union may propose to review generalwage rates."About August 12, 1949, the Intervenor sent the Employer a letterwhich in principal part reads as follows :60-DAY NOTICE TO EMPLOYERDate August 12, 1949To INTERNATIONAL HARVESTERCOMPANY, IPEDField,P. 0.°Box 1049, Phoenix, Arizona.This is a 60-day notice to you that we propose to (modify)(terminate) our collective bargaining contract.117 e hereby request you to meet and confer with us for the pur-pose of negotiating the terms of a (modified) (new) contract.The modifications which we propose are, among others, asfollows :1.Wages.The Petitioner contends that the foregoing letter prevented thecontract from being automatically renewed.We agree.Althoughthe letter is somewhat ambiguous, we are of the opinion that it con-stitutes a notice to make changes or terminate the agreement underArticle XXIII thereof rather than a proposal to review general wagerates under Article XV.In support of this conclusion, we note that the letter gives 60 days'notice in writing which is required to terminate the agreement underArticle XXIII, whereas no written notice is required for the purposeof reviewing general wage rates under Article XV.Furthermore, itis highly significant that the letter is dated August 12, 1949, whichwas an appropriate date for exercise of the power possessed by eachof the contracting parties to prevent the automatic renewal of thecontract for another year. Indeed, only 6 days remained in whichthat power could have been exercised during the then current con-tract term.In contrast therewith, the power merely to propose areview of general wage rates could have been exercised at any timeafter August 20, 1949, without regard to the termination date of thecontract, and under the contract would nest have been appropriatelyexercised at an earlier date. INTERNATIONALHARVESTERCOMPANY629We are not unmindful of the fact that negotiations between theEmployer and the Intervenor have been limited to discussions relativeto the Intervenor's request for a wage increase.However, in view ofthe foregoing factors, we construe the letter of August 12, 1949, asintended to prevent the automatic renewal of the October 19, 1948,agreement, and therefore such agreement constitutes no bar to apresent determination of representatives.'We find that a question affecting commerce exists concerning therepresentation of certain employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for collective bargaining within the meaning of Section 9 (b)of the Act :All mechanics industrial power engineering equipment, operatorsindustrial power engineering equipment A and B, service maintenancemen industrial power engineering equipment, and utility laborers,employed at the Employer's Phoenix, Arizona, plant, excludingguards, watchmen, professional employees, supervisors as defined inthe Act, and all other employees.DIRECTION OF ELECTION 3As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by Local Union #428, International Union of Operating Engineers,2Worthy Paper Company Association,80 NLRB 19;E. I. duPont de Nemoars d Company,Inc., Neoprene Plant, 73NLRB 439;Duquesne Light Company,71 NLRB 336.3Any participant in the election herein may, upon its prompt request to, and approvalthereof by, the Regional Director, have its name removed from the ballot. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. F. of L., or byInternationalUnion, United Automobile, Aircraftand Agricultural ImplementWorkers of America (UAW-CIO), orby neither.